          Case 1:20-cv-00045-TJK Document 4 Filed 02/06/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 GUN OWNERS OF AMERICA, INC.,
                      Plaintiff,
               v.                                     Civil Action No. 20-0045 (TJK)
 BUREAU OF ALCOHOL, TOBACCO,
 FIREARMS & EXPLOSIVES,
                      Defendant.


                             NOTICE OF APPEARANCE

       The Clerk of Court will please enter the appearance of Assistant United States Attorney

Johnny Walker as counsel for Defendant the Bureau of Alcohol, Tobacco, Firearms & Explosives.


Dated: February 6, 2020                      Respectfully submitted,
                                               /s/ Johnny Walker
                                             JOHNNY H. WALKER, D.C. Bar # 991325
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, District of Columbia 20530
                                             Telephone: 202 252 2575
                                             Email: johnny.walker@usdoj.gov
                                             Counsel for Defendant
